United States Court of Appeals
                                                            Fifth Circuit
              IN THE UNITED STATES COURT OF APPEALS      FILED
                         FOR THE FIFTH CIRCUIT           July 8, 2005
                         _____________________
                                                  Charles R. Fulbruge III
                              No. 04-51433                Clerk
                         _____________________

UNITED STATES OF AMERICA

                Plaintiff - Appellee
                   v.
MICHAEL WAYNE ROBERTS
                Defendant - Appellant

                      ---------------------
          Appeal from the United States District Court
               for the Western District of Texas
                            (04-CR-57)
                      ---------------------
Before WIENER, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:


     IT IS ORDERED that appellee’s unopposed motion to vacate

sentencing is granted.



     IT IS FURTHER ORDERED that appellee’s unopposed motion to

remand to district court for re-sentencing in light of the

Supreme Court’s opinion in Booker and this Court’s opinion in

Mares is granted.

________________

     *    Pursuant to 5th Cir. R. 47.5, the Court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5th Cir. R.
47.5.4.
     IT IS FURTHER ORDERED that appellee’s unopposed motion to

extend time to file appellee’s brief 14 days from the Court’s

denial of appellee’s motion to vacate and remand is denied as

unnecessary.